Citation Nr: 0209057	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  94-14 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service-connection for otitis externa.  

2.  Entitlement to service-connection for degenerative 
arthritis of the lumbar spine with narrowing of the disc 
space at L5-S1.  

3.  Entitlement to service-connection for multiple joint pain 
of the left and right knees, left ankle and right hip.  

(The issue of entitlement to service-connection for 
varicocele of the left testicle will be the subject of a 
later decision.)  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran had active duty from November 1990 to April 1992 
with three months and five days of prior active service.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a May 1992 rating decision of the Atlanta, 
Georgia, Department of Veteran's Affairs (VA) Regional Office 
(RO), which denied service-connection otitis externa, 
degenerative arthritis of the lumbar spine with narrowing of 
the disc space at L5-S1, varicocele on the left side (claimed 
as left side pain), and multiple joint pain of the left and 
right knees, left ankle and right hip.  

The Board remanded these issues in September 1996.  The 
requested development has been accomplished and the matter 
has been returned to the Board for further appellate review.  

The Board is undertaking additional development on the issue 
of entitlement to service-connection for varicocele of the 
left side (claimed as left side pain), pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing this 
issue.  



FINDINGS OF FACT

1.  Service medical records do not show that the veteran was 
treated for otitis externa.  

2.  Degenerative arthritis of the lumbar spine with narrowing 
of the disc space at L5-S1 was not shown in service or within 
one year after separation from service.  

3.  The complaints of joint pain of the left and right knee, 
left ankle and right hip, are unaccompanied by any abnormal 
physical findings or abnormal x-ray findings and are 
unrelated to any event or illness in military service.  


CONCLUSIONS OF LAW

1.  Otitis externa was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C. § 1101, 1110, 5103A, 
5107(b) (2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R § 3.159); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2001).  

2.  Degenerative arthritis of the lumbar spine with narrowing 
of the disc space at L5-S1 was not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C. § 1101, 
1110, 1111, 1112, 1113, 5103A, 5107(b) (2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 3.159); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2001).  

3.  Chronic arthrlagias of the left and right knees, left 
ankle and right hip were not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C. § 1101, 1110, 
5103A, 5107(b) (2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R § 3.159); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 3.159), 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist and 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In this case, even though the RO did not 
have the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

The May 1992 and July 2001 rating decisions, December 1993 
Statement of the Case, as well as the April 1998 and July 
2001 Supplemental Statements of the Case informed the veteran 
of the evidence needed to substantiate the claim.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  38 U.S.C. §§ 5102, 5103A 
(2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R § 3.159(b)).  The veteran has not referenced any 
unobtained evidence that might aid the claim or that might be 
pertinent to the basis of the denial of the claim.  See 38 
U.S.C. § 5103A (2002); 66 Fed. Reg. 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(c)).  The veteran was 
afforded a VA examination in June 1999.  See 38 U.S.C. 
§ 5103A (2002); 66 Fed. Reg. 45,631 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  VA has satisfied its 
duties to notify and to assist the veteran in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Service-connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C. § 1110 (2002); 38 C.F.R. §§ 3.303, 3.304 
(2001).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2001).  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2001).  

A claim based on chronicity requires that (1) the chronic 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App 489 (1997).  
Although a layperson is not competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, a lay person is competent 
to testify as to observable symptoms.  See Falzone v. Brown, 
8 Vet. App. 398, 403 (1995); Espiritu v. Derwinski, 2 Vet.  
App. 492 (1992).  Notwithstanding a claimant's showing of 
post service symptomatology and in-service injury, competent 
medical expertise is required to make a medical diagnosis and 
relate the present diagnosis to service.  Summers v. Gober, 
225 F.3d 1293 (Fed. Cir. 2000).  

Otitis Externa  

Service medical records show that the veteran was seen for 
right otitis and burning dysuria, serous otitis media, left 
otalgia of questionable etiology and Eustachian tube 
dysfunction.  The Board notes that the veteran is service-
connected for otitis media.  

The June 1999 VA examiner stated that the otalgia was 
difficult to explain and may be due to a mild chronic otitis 
externa.  There was no evidence of middle ear disease.  As 
there is no competent medical evidence or opinion in the 
record, which attributes the veteran's current otitis externa 
to his active service it is found that the preponderance of 
the evidence is against the veteran's claim of service-
connection for otitis externa.  

The veteran is competent when it regards the readily 
observable features or symptoms of injury or illness.  Layno 
v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Degenerative Arthritis and Narrowing of the Disc Space at L5-
S1  

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C. §§ 1101, 1112, 1113 (2002); 38 C.F.R. §§ 3.307, 3.309 
(2001).  

Service medical records show that the veteran fell injuring 
his lower back February 1991.  The April 1991 lumbar computed 
tomography revealed hypo-plasia of the pedicle of L5 on the 
right with dysplasia and hypo-plasia of the corresponding 
lamina and right inferior L4 facet as well as the upper right 
facet of S1.  The posterior elements of S1 were hypo-plasic 
but no spina bifida could be identified.  There was some 
thinning of the posterior on the right with interruption of 
the articular facet.  The veteran complained of low back pain 
between July 1991 and November 1991.  

The June 1999 VA examination diagnosis was chronic low back 
pain with minimal degenerative arthritis and minimal 
narrowing of the disc space at L5-S1.  The radiology report 
revealed minimal degenerative changes and minimal narrowing 
of disc space at L5-S1.  The May 2001 the VA examiner wrote 
that the findings of the hypo-plasia of the pedicle of L5 on 
the right with dysplasia and hypo-plasia of the corresponding 
lamina and right inferior L4 facet as well as the upper right 
facet of S1 were most likely congenital.  He indicated that 
the related findings to anything more, other, or addition to 
the congenital condition required speculation.  

Degenerative arthritis of the lumbar spine with narrowing of 
the disc space at L5-S1 was not shown to have been present in 
service.  There is no competent medical evidence or opinion 
in the record, which attributes the veteran's current 
degenerative arthritis of the lumbar spine with narrowing of 
the disc space at L5-S1 to his active service or to his 
congenital disorder.  The veteran is competent when it 
regards the readily observable features or symptoms of injury 
or illness.  Layno v. Brown, 6 Vet. App. at 469.  However, 
where the claim involves issues of medical fact, such as 
medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

Degenerative arthritis of the lumbar spine with narrowing of 
the disc space at L5-S1 is not verified over a long period 
following the veteran's release from active service.  The 
veteran's active duty ended in 1992 and the first medical 
evidence of degenerative arthritis of the lumbar spine with 
narrowing of the disc space at L5-S1 was in 1999, over 6 
years after the veteran's termination of service.  The 
evidence does not show that degenerative arthritis was 
manifested in service or to a compensable degree within one 
year after the veteran's termination of service.  

Therefore, it is found that the preponderance of the evidence 
is against the veteran's claim of service-connection for 
degenerative arthritis of the lumbar spine with narrowing of 
the disc space at L5-S1 on a direct basis or presumptively 
under the provisions of 38 C.F.R. §§ 3.307, 3.309 (2001).  

Multiple Joint Pain of the Left and Right Knees, Left Ankle 
and Right Hip  

National Guard medical records show that the veteran reported 
that he fell injuring his right hip in June 1977.  The 
assessment was contusion and abrasion of the right hip.  
Active duty service medical records show that the veteran 
fell injuring his right knee and right hip in February 1991.  
In August 1991 the veteran stepped in a hole twisting his 
left knee and left ankle.  The September 1991 radiology 
report of the right knee revealed that no meniscal tear could 
be identified.  There was no evidence of osteochondritis 
dissecans.  The veteran was seen on numerous occasions for 
complaints of left and right knee pain, left ankle, right hip 
pain and total body pain and weakness.  The impressions were 
multiple nonspecific somatic complaints that do not readily 
fit into any diagnosis and chronic pain etiology unknown, 
possible muscle strain and cyst on left ankle.  The February 
1992 Report of Medical Examination noted that the right knee 
arthrogram was negative.  

The June 1999 VA examination diagnoses were chronic 
arthralgias of the right hip, both knees and left ankle 
without significant radiological or clinical findings / 
abnormalities.  No acute bony changes were seen on x-ray of 
the right hip.  Bony density seen, representing a bone island 
in the iliac bone.  The bilateral knee x-ray was normal.  
There were no signs of abnormalities in the left ankle x-ray.  
The May 2001 VA orthopedic examiner indicated that it would 
be speculative to ascribe any of the veteran's symptoms which 
are unaccompanied by physical findings or x-ray findings, to 
any event or illness occurred in or aggravated by military 
service.  

The medical evidence of record does not show a nexus or link 
between the veteran's in-service right knee and hip injuries, 
left knee and left ankle injuries and his current chronic 
arthralgias of the right hip, both knees and left ankle.  See 
Boyer, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  See also 
Maggitt, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard, 13 Vet. App. 546, 
548 (2000); Collaro, 136 F.3d 1304, 1308 (Fed. Cir. 1998); 
Mercado-Martinez, 11 Vet. App. 415, 419 (1998) ("In order for 
service connection for a particular disability to be granted, 
a claimant must establish he or she has that disability and 
that there is a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  Citing 
Cuevas, 3 Vet. App. 542, 548 (1992).  

Inasmuch as the preponderance of the evidence is against the 
veteran's claim of entitlement to service-connection for 
multiple joint pain of the left and right knees, left ankle 
and right hip, the benefit-of-the-doubt doctrine does not 
apply, and the claims must be denied.  38 U.S.C. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 55 (1990); 
Alemany, 9 Vet. App. 518, 519 (1996).  


ORDER

Service-connection for otitis externa is denied.  

Service-connection for degenerative arthritis of the lumbar 
spine with narrowing of the disc space at L5-S1 is denied.  

Service-connection for multiple joint pain of the left and 
right knees, left ankle and right hip is denied.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

